Citation Nr: 0524478	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  03-14 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

2.  Entitlement to service connection for a gastrointestinal 
disability, to include irritable bowel syndrome.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at law


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel

INTRODUCTION

The veteran had active military service from May 1969 to 
September 1972. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied the veteran's claim seeking 
entitlement to service connection for irritable bowel 
syndrome, and a TDIU.  It also arises from an August 2002 
rating decision which denied service connection for chronic 
obstructive pulmonary disease.  

In an August 2004 statement, the veteran indicated that he 
wished to withdraw the issue of an increased rating from 40 
percent for his low back disability.  In an April 2005 
statement, the veteran indicated that he wished to withdraw 
the claims of service connection for a left hip condition, 
and for an increased rating for sinusitis.  Accordingly, 
these issues are no longer in appellate status.  


FINDINGS OF FACT

1.  The veteran's chronic obstructive pulmonary disease was 
aggravated by the veteran's service-connected bronchitis.  

2.  The veteran is precluded from performing all forms of 
substantially gainful employment as a result of his service-
connected disabilities.  









CONCLUSIONS OF LAW

1.  The veteran's chronic obstructive pulmonary disease was 
aggravated by the veteran's service-connected bronchitis.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2004); Allen v. Brown, 7 Vet.App. 439 (1995).  

2.  The criteria for the assignment of a TDIU due to the 
veteran's service-connected disabilities have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.19 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records do not show treatment for any 
respiratory disorders.  At an examination in March 1972, the 
veteran's lungs was evaluated as normal.  At a discharge 
examination in August 1972, the veteran's lungs were 
evaluated as normal.  It was noted that the veteran had a 
history of coughing up blood after cutting down on heavy 
smoking in December 1970, with no treatment sought, and no 
complications, and no sequelae.  The enlistment examination 
dated March 1974 and the separation dated June 1975 are both 
negative for any chest findings or complaints of shortness of 
breath, asthma, chronic cough, pain, or pressure in the 
chest.  

At a VA examination in May 1973, regarding the respiratory 
system, there was good respiratory excursions.  

Dr. D.C. submitted treatment records from 1986.  They do not 
show treatment for chronic obstructive pulmonary disease 
(COPD) or irritable bowel syndrome.  He was diagnosed with 
persistent sinusitis and bronchitis.  

The veteran underwent a VA examination in June 1986.  A chest 
x-ray showed no gross pulmonary abnormalities.  The veteran's 
ENT examination showed recurrent acute sinusitis and 
bronchitis aggravated by smoking.  

VA Medical Center treatment records were submitted from 2001 
to 2002.  They show that the veteran was diagnosed with 
chronic obstructive pulmonary disease.  

In a statement from Greater Nebraska Health Care System, it 
was noted that on August 7, 2001, it was the opinion of a 
staff physician that the veteran was totally disabled due to 
very severe chronic obstructive lung disease.  

A letter from the Social Security Administration (SSA) letter 
indicates that it found the veteran to be disabled on May 22, 
2001.  It does not indicate the reason for the determination.  

In the veteran's November 2002 claim for a TDIU, he asserted 
that that he last worked full-time in May 2001 for 
Textron/Cushman.  

In a statement dated December 2002, the veteran's employer at 
Texton stated that the veteran had last worked at Textron in 
June 2001, and left for personal health reasons.  

At the veteran's VA examination in December 2002, he was 
diagnosed with chronic sinusitis and chronic obstructive 
pulmonary disease.  

In an April 2003 statement, the veteran argued that his 
service medical records showed that he received medical 
treatment because he was coughing up blood.  

At the veteran's August 2003 VA examination, he was diagnosed 
with chronic obstructive pulmonary disease.  The examiner 
commented that the veteran told him he used to receive 
extensive care for recurrent episodes of upper respiratory 
infections including bronchitis when he was living in 
Massachusetts.  He stated that it appeared that the chronic 
obstructive pulmonary disease and chronic bronchitis had been 
longstanding.  He stated that it would not be surprising that 
the veteran's coughing up blood in the December 1970 
timeframe would be due to excessive coughing which would be 
due to an underlying chronic bronchitis-type condition which 
may be leading to the veteran's COPD, but was not as 
extensive back then as it is now or over the ensuing number 
of years.  The examiner opined that the veteran's coughing 
episode in 1970 could have been due to excessive coughing, 
but it would appear as likely as not that the lung disease 
had been dating many years, and could have had its beginning 
in the early 1970s timeframe.  The examiner commented that 
the veteran's history appeared to be very consistent with a 
very longstanding history of chronic bronchitis and COPD.  

At the veteran's November 2003 VA examination, the examiner 
addressed the question of whether it was as likely as not 
that the veteran's coughing of blood in service resulted in 
the present claimed condition of chronic obstructive 
pulmonary disease.  The examiner commented that a review of 
the service records and the veteran's complete file 
demonstrated that the veteran had denied coughing up blood on 
numerous examination forms, but on one discharge examination, 
the physician related that the veteran did cough up blood on 
one occasion at a time when he was cutting down on heavy 
smoking.  The examiner commented that the veteran related 
that he did not start smoking until the age of 26, which 
would have been in 1977, after his discharge from service.  
The examiner suspected that history was incorrect, and the 
veteran had smoked much earlier in his life than he related 
to the examiner in August.  Based on the review, it was 
likely, given the veteran's history and review of the 
records, that the veteran did have chronic bronchitis while 
in service which would be the source of the coughing-up of 
blood.  The examiner stated that chronic bronchitis was 
associated with cigarette smoking, and it was apparent that 
the veteran had been smoking for some time, although 
documentation of this was inexact.  The examiner commented 
that many of the records after discharge stated that the 
veteran was a smoker, but never quantified when the veteran 
started.  He further stated that it was not likely that the 
veteran's coughing up blood in service resulted in the 
present claimed condition of chronic obstructive pulmonary 
disease.  He stated that it was much more likely that the 
veteran's chronic bronchitis resulted in the coughing up of 
blood.  He stated that as this appeared to have been 
documented in the service record, it was most likely that the 
veteran did have chronic bronchitis due to cigarette smoking 
while in service.  He indicated that the cigarette smoking 
was more likely to be the cause of his chronic obstructive 
pulmonary disease, with the hemoptysis a sequelae of chronic 
bronchitis.  

The veteran underwent a VA pulmonary function test in June 
2004.  The examiner provided an impression of extremely 
severe obstructive pulmonary disease with hyperinflation and 
air trapping, with an extreme deficit in diffusing capacity.  

The veteran underwent a VA examination for his sinuses in 
August 2004.  The examiner commented that with regard to 
functional impairment of the veteran with his sinusitis, the 
veteran appeared to be significantly impaired as a result of 
the chronic obstructive pulmonary disease.  The postnasal 
drip and rhinorrhea was certainly an aggravation for him.  He 
also was experiencing some facial pain.  He was not currently 
employed, and when he stated that he did not feel well, he 
simply laid down without adverse effects on his usual job.  

The veteran underwent a VA respiratory examination in 
September 2004.  Diagnosis was end-stage chronic obstructive 
pulmonary disease and history of chronic sinus infection.  
The examiner opined that it was not likely that the veteran's 
chronic sinusitis caused his bronchitis.  The examiner stated 
that the veteran's chronic obstructive pulmonary disease was 
so advanced and so significant that the current literature 
showed the fact that he was a heavy smoker in the past was 
the reason for his lung disease.  Though he had sinus 
infections, it may have been made worse by his chronic high 
oxygen requirement, and was not likely that this was 
aggravated by his chronic sinus infection also.  He concluded 
that the veteran's bronchitis was not caused by or a result 
of his sinusitis.  

Dr. T.J. submitted an opinion dated December 2004.  He opined 
that the veteran was clearly totally disabled due to his 
chronic bronchitis and chronic obstructive lung disease.  He 
wrote that the veteran's activities were severely limited, 
and he was on chronic oxygen therapy.  He wrote that the 
veteran's pulmonary functions tests had confirmed his severe 
limitations.  He discussed the relationship between chronic 
bronchitis and chronic obstructive lung disease.  He wrote 
that these conditions were not mutually exclusive, and in 
fact, the veteran's chronic bronchitis was clearly a major 
part of his chronic obstructive lung disease.  He indicated 
that the veteran's long history of chronic daily sputum 
production, recurrent episodes of bronchitis, and progressive 
downhill clinical course suggested that the veteran's chronic 
bronchitis was a major component in the development of his 
disabled chronic obstructive pulmonary disease.  

The veteran underwent a VA examination in January 2005.  
Diagnosis was chronic obstructive pulmonary disease.  The 
examiner stated that the veteran's claimed chronic 
obstructive pulmonary disease was less as likely as not due 
to the veteran's service-connected bronchitis.  The examiner 
commented that the basis for this opinion was that the 
veteran described having some episodes of acute sinusitis as 
well as bronchitis during his time in service.  He stated 
that episodes of acute bronchitis in an 18-24 year old are 
not a known significant risk fact and certainly not a known 
cause of chronic obstructive pulmonary disorder.  The 
examiner noted that the veteran had a significant smoking 
history, which was at least as likely as not a major factor 
in the veteran's developing his current chronic obstructive 
pulmonary disorder.  Regarding the question of whether the 
veteran's service-incurred episodes of bronchitis or upper 
respiratory infections aggravated the veteran's current 
chronic obstructive pulmonary disorder, this was less than 
likely the case.  


Analysis

  Entitlement to service connection for chronic obstructive 
pulmonary disease.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection may be granted for a disorder that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2004).  Also, in Allen v. 
Brown, 7 Vet.App. 439 (1995), the Court held that service 
connection may be granted on the basis of aggravation of a 
non service-connected disability.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant. (West 2002).

As is true with any piece of evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board as adjudicators. Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993); see also Winsett v. West, 11 
Vet. App. 420 (1998) (Court affirmed the Board's decision 
which weighed two medical opinions, from an expert and a 
treating physician); Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (Board favoring one medical opinion over another is 
not error).  

The appellant claims that his chronic obstructive pulmonary 
disease is secondary to his service-connected bronchitis.  
There are several opinions that discuss this matter.  Dr. 
T.J. of the VA opined in December 2004 that there clearly was 
a relationship between the two disorders.  He stated that the 
veteran's chronic bronchitis was clearly a major part of his 
chronic obstructive lung disease, and that the given the 
veteran's long history of chronic daily sputum production, 
recurrent episodes of bronchitis, and progressive downhill 
clinical course suggested that the veteran's chronic 
bronchitis was a major component in the development of the 
veteran's chronic obstructive pulmonary disease.  

The other opinion discussing this matter is from the 
veteran's January 2005 VA examination.  The examiner clearly 
stated that the COPD was not secondarily related pursuant to 
38 C.F.R. § 3.310 (he stated that the veteran's chronic 
obstructive pulmonary disease was less as likely as not due 
to the veteran's service-connected bronchitis).  However, 
regarding the question of whether the veteran's service-
connected bronchitis aggravated the chronic obstructive 
pulmonary disease, the VA examiner was not as clear.  He 
stated that it (the question of whether the service-incurred 
episodes of bronchitis aggravated the current chronic 
obstructive pulmonary disorder) was "less than likely than 
not the case."  First of all, it is noted that the examiner 
did not state that it was less than "at least as likely as 
not" the case.  

However, more importantly, he explained his reasoning and 
limited his analysis to whether it was the veteran's 
"service-connected episodes of acute bronchitis when he was 
18-24 years of age" which had aggravated the chronic 
obstructive pulmonary disease.  It is noted that the veteran 
is not just service-connected for those acute episodes of 
bronchitis.  The evidence shows that the veteran has been 
seen continually for bronchitis since leaving service.  As an 
example of this, Dr. B. stated in May 2001 that the veteran 
was excused from working for one week due to his bronchitis.  
Also, Dr. T.J. has been treating the veteran's bronchitis, 
and he referred to it as "chronic bronchitis."  

In conclusion, both opinions discuss the veteran's history of 
his respiratory conditions.  However, the primary difference 
between the two opinions is that  Dr. T.J. did not merely 
limit his opinion to whether it was the isolated episodes of 
bronchitis in service which had aggravated the veteran's 
COPD.  For that reason, more weight is given to the opinion 
of Dr. T.J.  At the very least, the disputing opinions 
represent an approximate balance of positive and negative 
evidence regarding the veteran's claim.  As the benefit of 
the doubt is to be given to the veteran in these 
circumstances, it is determined that the veteran's service 
connected bronchitis aggravated the veteran's chronic 
obstructive pulmonary disease.  Accordingly, service 
connection is warranted for chronic obstructive pulmonary 
disease.  38 U.S.C.A. § 5107 (b) (West 2002).  

As the veteran has been granted the benefit he was seeking 
(entitlement to service connection for chronic obstructive 
pulmonary disease), it is determined that the Veterans Claims 
Assistance Act of 2000 (VCAA) has been complied with.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (2004).  


  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more. 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2004).  Where these percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities. 38 C.F.R. §§ 3.321(b), 4.16(b) (2004)

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor. 38 C.F.R. § 3.341 (2004). 
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating. 38 C.F.R. § 4.19 (2004).
A
The veteran has a 70 percent combined rating.  He is service-
connected for: mechanical low back strain (rated as 40 
percent disabling); chronic sinusitis (rated as 30 percent 
disabling); anxiety disorder (rated as 30 percent disabling): 
and bronchitis (rated as noncompensably disabling).  
Furthermore, earlier in this decision, the veteran was 
granted service connection (but not yet assigned a disability 
rating) for his chronic obstructive pulmonary disease.  

The evidence shows that the veteran is not working.  He is 
receiving SSA benefits and the veteran's last employer stated 
that the veteran last worked in June 2001 and left for 
personal health reasons.  

The issue is whether the veteran's service-connected 
disabilities precludes him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage"). Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor which takes this case outside the norm.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment. 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Regarding the reason for the veteran's not working, a VA 
physician opined in June 2004 that the veteran was 
permanently and totally disabled due to his multiple severe 
medical problems, including his very severe oxygen-dependent 
chronic lung disease.  Also, Dr. T.J. opined in December 2004 
that the veteran was clearly totally disabled due to his 
chronic bronchitis and chronic obstructive lung disease.  
Also, a staff physician from Greater Nebraska Health Care 
System opined in August 2001 that the veteran was totally 
disabled due to very severe chronic obstructive lung disease.  

There are no medical evidence or opinion of record to the 
contrary.  Accordingly, it is determined that the veteran's 
service-connected chronic obstructive lung disease and 
bronchitis render him unable to follow a substantially 
gainful occupation.  As the veteran has been granted the 
benefit he was seeking (entitlement to a TDIU), it is 
determined that the Veterans Claims Assistance Act of 2000 
(VCAA) has been complied with.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 (2004).  


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease is granted.  

Entitlement to a TDIU is granted.  


REMAND

Regarding the veteran's claim of service connection for 
irritable bowel syndrome, the service medical records do not 
show that the veteran was seen for any gastrointestinal 
disorders.  Similarly, while the veteran claims that this 
disorder is secondary to medications he was taking for his 
service-connected disabilities (low back and psychiatric 
disabilities, sinusitis, and bronchitis), a VA examiner 
commented in May 2005 that said medications did not cause or 
aggravate the veteran's irritable bowel syndrome.  

However, the veteran has also advanced another theory for 
service connection which has not yet been considered.  
Specifically, in the veteran's June 2003 notice of 
disagreement, he asserted that his claim for irritable bowel 
syndrome should include consideration as to whether the 
condition was secondary to his psychiatric condition.  As a 
physician has not commented on the likelihood of this 
etiology, the veteran's claim must be remanded so that a VA 
physician can comment on this possibility.  

Accordingly, the case is REMANDED for the actions listed 
below.  

1.  The appellant should be afforded a VA 
examination to determine the etiology of 
his gastrointestinal disorders.  The 
claims folder should be made available 
for the examiner to review in conjunction 
with the examination, and the examiner 
should state that he reviewed it.  The 
examination report should include 
responses to the following medical 
questions:

a.  Please provide diagnoses of all 
gastrointestinal disorders, to 
include a statement as to whether 
the veteran has irritable bowel 
syndrome.  

b.  After considering the entire 
record, is it at least as likely as 
not that any gastrointestinal 
disorders, to include irritable 
bowel syndrome are proximately due 
to or the result of his service-
connected anxiety disorder?

c.  If any diagnosed 
gastrointestinal disorders were not 
proximately due to or the result of 
the veteran's anxiety disorder, did 
the veteran's service-connected 
anxiety disorder increase the 
severity of any gastrointestinal 
disorders beyond their natural 
progression.  All opinions expressed 
should be supported by reference to 
pertinent evidence.

2.  Upon completion of the above, review 
the evidence of record and enter a 
determination with respect to the 
veteran's claim for service connection 
for a gastrointestinal disability, to 
include irritable bowel syndrome (to 
include as secondary to the service-
connected anxiety disorder and 
medications for service-connected 
disabilities).  In the event that the 
claim is not resolved to the satisfaction 
of the appellant, issue a supplemental 
statement of the case, a copy of which 
should be provided the veteran, and his 
representative.  After the veteran and 
his representative have been given an 
opportunity to submit additional 
argument, the case should be returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


